

 SCON 36 ENR: Permitting the use of the rotunda of the Capitol for a ceremony to award the Congressional Gold Medal to the next of kin or personal representative of Raoul Wallenberg.
U.S. Senate
2014-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. CON. RES. 36IN THE SENATE OF THE UNITED STATESJune 9, 2014Agreed toCONCURRENT RESOLUTIONPermitting the use of the rotunda of the Capitol for a ceremony to award the Congressional Gold
			 Medal to the next of kin or personal representative of Raoul Wallenberg.1.Use of rotunda for ceremony to award congressional gold medal to the next of kin or personal
			 representative of Raoul Wallenberg(a)In generalThe rotunda of the Capitol is authorized to be used on July 9, 2014, for a ceremony to award the
			 Congressional Gold Medal to the next of kin or personal representative of
			 Raoul Wallenberg in recognition of his achievements and heroic actions
			 during the Holocaust.(b)PreparationsPhysical preparations
			 for the ceremony described in subsection (a) shall be carried out in
			 accordance with such conditions
			 as the Architect of the Capitol may prescribe.Secretary of the SenateClerk of the House of Representatives